 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1324 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Expressing condolences and sympathies for the people of China following the tragic earthquake in the Qinghai province of the Peoples Republic of China on April 14, 2010. 
 
 
Whereas, on April 14, 2010, an earthquake measuring 6.9 on the Richter scale struck the Qinghai province of southwest China; 
Whereas the China Earthquake Networks Administration confirmed the earthquake struck in Yushu County, a remote and mountainous area sparsely populated by farmers and herdsmen; 
Whereas the population of Yushu County is overwhelmingly poor, with rural residents earning an average of $342 a year, largely from agriculture; 
Whereas at least 18 aftershocks measuring more than 6.0 on the Richter scale followed the quake throughout the day in the seismically active zone; 
Whereas over 2,000 people have been killed and over 10,000 injured, numbers that are feared to climb; 
Whereas an unknown number of individuals remain buried in debris as soldiers work around the clock to dig them out by hand; 
Whereas at least 40 people remain trapped under a collapsed office building that houses the local Departments of Commerce and Industry of the Peoples Republic of China and many children and young adults still lie beneath the rubble of collapsed primary and vocational schools; 
Whereas officials expect the death toll will rise because rescue efforts are stymied by a lack of heavy equipment and the mountainous terrain; 
Whereas medical supplies and tents are also in short supply; 
Whereas China Central Television and the Red Cross Society of China estimate that 90 percent of homes and 70 percent of schools in the region have been destroyed; 
Whereas the region that includes Yushu County is located on the Tibetan plateau, and many villages sit well above 16,000 feet, with freezing temperatures not uncommon in mid-April; 
Whereas by the evening of April 14, 2010, temperatures in the county seat had already reached 27 degrees Fahrenheit; 
Whereas thousands of Tibetan monks, many of whom traveled long distances from other Tibetan areas, have played a vital role in relief efforts, providing food and assistance, and tending to the basic and spiritual needs of the victims; 
Whereas in order to prevent a flood, workers are racing to release water from a reservoir in the disaster area after discovering that a crack had formed in the dam due to the earthquake; 
Whereas many survivors have already fled to the surrounding mountains, amid fears that a nearby dam could be ruptured by the aftershocks hitting the area; 
Whereas news media reported that 700 paramilitary officers are already working in the quake zone and that more than 4,000 others will be sent to assist in search and rescue efforts; 
Whereas the Civil Affairs Ministry said it would also send 5,000 tents and 100,000 coats and blankets; and 
Whereas the international community is sending much needed supplies and supporting local Chinese relief efforts: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its deepest condolences and sympathies for the loss of life and the physical and psychological damage caused by the earthquake of April 14, 2010; 
(2)expresses solidarity with the people of the Qinghai province, Tibetan-Americans, Chinese-Americans, and all those who have lost loved ones or have otherwise been affected by the tragedy, including rescue and humanitarian workers; 
(3)reaffirms the United States pledge, issued by Secretary of State Hillary Rodham Clinton, to stand ready to assist the people of China during this difficult period; and 
(4)expresses support for the recovery and long-term reconstruction needs of the residents of the areas affected by the earthquake, including the restoration of monasteries and other Tibetan Buddhist sites that are integral to the preservation of Tibetan culture and religious traditions.  
 
Lorraine C. Miller,Clerk.
